Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/744437     Attorney's Docket #: 8947-001485-US
Filing Date: 1/16/2020; claimed foreign priority to 1/17/2019 and 12/11/2019
					
Applicant: Kwon 
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The disclosure is objected to because of the following informalities: the status of the priority applications should be updated.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the further comprising: a first pair of memory semiconductor packages on the module substrate with the system semiconductor package therebetween in claim 3 with the elements in claim 1 and the semiconductor module of claims 1, 3 and 4, further comprising: a second pair of 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate change8 1s made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 3-12 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In regards to claim 3, it is unclear and confusing to what is meant by “further comprising: a first pair of memory semiconductor packages on the module substrate with the system semiconductor package therebetween“ since claim 1 already claims “a system semiconductor package on the module substrate; and a pair of power management semiconductor packages on the module substrate, the pair of power management semiconductor packages including a first power management semiconductor package and a second power management semiconductor package spaced apart from the first power management semiconductor package in a first direction with the system semiconductor package therebetween.”    The combination of claims 1 and 3 claims a system semiconductor package on the module substrate; a first pair of memory semiconductor packages; and a pair of power management semiconductor packages, with the system semiconductor package therebetween both the first pair of memory semiconductor packages and the pair of power management semiconductor packages.  The drawing and specification appear to show one or the other.  Where is this combination shown in the drawings and detailed in the specification?  It appears that the drawing show them as separate structures.
In regards to claim 12, it is unclear and confusing to what is meant by “further comprises: a second pair of memory semiconductor packages on the module substrate with the system semiconductor package therebetween.”  The combination of claims 1, 3 and 12 claims a system semiconductor package on the module substrate; a first pair of memory semiconductor packages; a second pair of memory semiconductor packages; and a pair of power management semiconductor packages, with the system semiconductor package therebetween both the first pair of memory semiconductor packages and the pair of power management semiconductor packages.  The drawing and specification appear to show one or the other.  Where is this combination shown in the drawings and detailed in the specification?  It appears that the drawing show them as separate structures.
Any of claims 3-12 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically rejected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 12-16 and 20, insofar as claims 1-4 and 12 can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S Patent Application Publication # 2015/0162307 A1).
In regards to claim 1, Chen et al. (figures 1A-5A) show a semiconductor module 100, comprising: a system board (52; see paragraph [0017]) including a top surface (top of 52) and a bottom surface (bottom of 52); a module substrate 18 on the top surface (top of 52) of the system board 52; a system semiconductor package (10; see paragraphs [0013]-[0014]) on the module substrate 52; and a pair of power management semiconductor packages (right and left 12s) on the module substrate 18, the pair of power management semiconductor packages (right and left 12s) including a first power management semiconductor package (right 12) and a second power management semiconductor package (left 12) spaced apart from the first power management semiconductor package (right 12) in a first direction with the system semiconductor package 10 therebetween, the first direction being parallel to a top surface (top of 18) of the module substrate 18.
In regards to claim 2, Chen et al. show wherein the module substrate comprises: a plurality of first wires (inherent within 18) electrically connecting the system semiconductor package 10 to the first power management semiconductor (right 12); and a plurality of second wires (inherent within 18) electrically connecting the system semiconductor package 10 to the second power management semiconductor package (left 12), wherein a number of the plurality of first wires is different from a number of the plurality of second wires.
In regards to claim 3, Chen et al. (see figure 1C) further comprises: a first pair of memory semiconductor packages (see left side pair of 12s in figure 4D; 12; see paragraphs [0013]-[0014]) on the module substrate 18 with the system semiconductor package therebetween.
In regards to claim 4, Chen et al. (see figure 1C) show wherein the first pair of memory semiconductor packages (see left side pair of 12s in figure 4D; paragraphs [0013]-[0014]) are spaced apart from each other in a second direction, the second direction being parallel to the top surface (top of 18) of the module substrate 18 and crossing the first direction.
In regards to claim 12, Chen et al. further comprises: a second pair of memory semiconductor packages (see right side pair of 12s in figure 4D; paragraphs [0013]-[0014]) on the module substrate 13 with the system semiconductor package 10 therebetween.
In regards to claim 13,  Chen et al. (figures 1A-5A) show a semiconductor module 100, comprising: a system board (52; see paragraph [0017]); a system semiconductor package (10; see paragraphs [0013]-[0014]) on the system board (through 18:52), the system semiconductor package (10; see paragraphs [0013]-[0014]) including a system-on-chip (see paragraph [0014]); a pair of power management semiconductor packages (right and left 12s) on the system board (through 18 (52; see paragraph [0017])), the pair of power management semiconductor packages (right and left 12s) including a first power management semiconductor package (right 12) and a second power management semiconductor package (left 12); first wires (14,26,28a; inherent within 18; see figure 1A-1C) disposed across a first side surface of the system semiconductor package 10, when (right 12) being electrically connected to the system semiconductor package 10 via the first wires; and second wires (14,26,28a; internet within 18; see figures 1A-1C) disposed across a second side surface of the system semiconductor package 10, the second power management semiconductor package (left 12) being electrically connected to the system semiconductor package 10 via the second wires, the second side surface being opposite to the first side surface, wherein the first wires and the second wires extend in different directions from the system semiconductor package 10.
In regards to claim 14,  Chen et al. show wherein the first power management semiconductor package (right 12) is configured to supply a first amount of power to the system semiconductor package 10, and the second power management semiconductor package (left 12) is configured to supply a second amount of power to the system semiconductor package 10, the second amount of power being different than the first amount of power.
In regards to claim 15, Chen et al. further comprising: first connection terminals 20 in contact with respective pads (inherent pads on 18) on the system board 52 and respective pads (inherent through 18) under the system semiconductor package 10; second connection terminals 20 in contact with respective pads on the system board 52 and respective pads (inherent through 18) under the first power management semiconductor package (right 12); and third connection terminals 20 in contact with respective pads (inherent through 18) on the system board 52 and respective pads (inherent through 18) under the second power management semiconductor package (left 12).
In regards to claim 16, Chen et al. (see figure 4D) further comprising: a first pair of memory semiconductor packages (one of 10,12 on both ends in see figur4D; see paragraph [0014]) on the system board 52 with the system semiconductor package (middle 10 between top 66c and 66c bottom) therebetween, the first pair of memory semiconductor packages (one of 10,12 on both ends in see figur4D; see paragraph [0014]) each including fourth connection terminals 20 in contact with respective pads (through 18) provided thereunder and with respective pads (inherent on 52) on the system board 52.
In regards to claim 20,  Chen et al. (figures 1A-6A) specifically figures 1A, 1C, 2, 3, 4A and 6A show a semiconductor module 100, comprising: a system board (52; see paragraph [0017]); a module substrate 18 on the system board 52; a pair of power management semiconductor packages (left and right 12s) on a top surface of the module substrate 18, the pair of power management semiconductor packages (left and right 12s) being spaced apart in a first direction parallel to the top surface (top of 18) of the module substrate 18; an interposer (see figures 1A, 1C, 2, 3, 4A and 6A: 12a; see paragraphs [0014]-[0016]) between the pair of power management semiconductor packages (left and right 12s); and a system-on-chip (10; see paragraph [0014]) and a memory chip stack (right 12b; see paragraph [0014]) on the interposer 12a, the system-on-chip (10; see paragraph [0014]) being between the pair of power management semiconductor packages (left and right 12s), when viewed in a plan view (see figures 1A, 1C, 2, 3, 4A and 6A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S Patent Application Publication # 2015/0162307 A1) in view of Lee et al. (U.S. Patent Application Publication # 2019/0043847 A1).
In regards to claim 5, Chen et al. (figure 5A) further comprises: upper passive devices (78; see paragraph [0036]) on the top surface (top of 18) of the module substrate 18, but fail to explicitly show lower passive devices on the bottom surface of the system board.
Lee et al. is cited for showing connection system of semiconductor packages.  Specifically, Lee et al. (figures 12A-12E and 15) discloses upper passive devices 425 on the top surface of the module substrate 100B; and lower passive devices 350 on the bottom surface of the system board 300A for the purpose of providing the size of the application processor package has been decreased, and the number of inputs/outputs of a memory has been increased. 
Therefore, it would be obvious to one of ordinary skill in the art to use Lee et al.’s passive devices on the bottom of the system board and on the top of the module substrate to modify Chen et al.’s system board to for the purpose of providing the size of the application processor package has been decreased, and the number of inputs/outputs of a memory has been increased. 
In regards to claim 6, Lee et al. as modified by Chen et al. discloses wherein heights of each of the upper passive devices 425 from the top surface of the module substrate 100B are less than a height of a largest one of the system semiconductor package 420.  Chen et al. discloses the first and second power management semiconductor packages, and the first pair of memory semiconductor packages.
Therefore, it would be obvious to one of ordinary skill in the art to use Lee et al.’s heights of each of the upper passive devices from the top surface of the module substrate to modify Chen et al.’s height of a largest one of the system semiconductor package, the first and second power management semiconductor packages, and the first pair of memory semiconductor packages for the purpose of providing the size of the application processor package has been decreased, and the number of inputs/outputs of a memory has been increased. 
In regards to claim 7,  Lee et al. as modified by Chen et al. discloses wherein a height of at least one of the lower passive devices 350 from the bottom surface of the system board 300A is greater than a height of a largest one of the system semiconductor package 420.  Chen et al. discloses the first and second power management semiconductor packages, and the first pair of memory semiconductor packages from the top surface of the module substrate.
Therefore, it would be obvious to one of ordinary skill in the art to use Lee et al.’s height of at least one of the lower passive devices 350 from the bottom surface of the system board 300A is greater than a height of a largest one of devices to modify Chen et al.’s first and second power management semiconductor packages, and the first pair of memory semiconductor packages from the top surface of the module substrate of less than this height for the purpose of providing the size of the application processor package has been decreased, and the number of inputs/outputs of a memory has been increased. 
In regards to claim 8, Lee et al. as modified by Chen et al. discloses wherein the upper passive devices 425 comprise: first upper passive devices configured to 
Therefore, it would be obvious to one of ordinary skill in the art to use Lee et al.’s upper passive device to modify Chen et al.’s first and second power manage semiconductor packages as being surrounded by the upper passive devices of Lee et al. for the purpose of providing the size of the application processor package has been decreased, and the number of inputs/outputs of a memory has been increased. 
In regards to claim 10, the combination of Chen et al. and Lee et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the lower passive devices comprise: first lower passive devices, at least one of the first lower passive devices vertically overlapping with the first power management semiconductor package when viewed in a plan view, and second lower passive devices, at least one of the second lower passive devices vertically overlapped with the second power management semiconductor package when viewed in a plan view.  However, it would be a matter of design choice to have the lower passive devices of Lee et al. comprise: first lower passive devices, at least one of the first lower passive devices vertically overlapping with the first power management semiconductor package when viewed in a plan view in Chen et al., and second lower passive devices of Lee et al., at least one of the second lower passive devices vertically overlapped with the second power management semiconductor package of Chen et al. when viewed in a plan view.
Therefore, it would be obvious to one of ordinary skill in the art to use Lee et al.’s lower passive device to modify Chen et al.’s first and second power management semiconductor packages to achieve the design as claimed for the purpose of providing the size of the application processor package has been decreased, and the number of inputs/outputs of a memory has been increased.
s 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S Patent Application Publication # 2015/0162307 A1) in view of Sinning et al. (EP # 3410481 A1).
In regards to claim 17, Chen et al. (figure 5A) comprises: upper passive devices 78 on a top surface of the system board 18; but fail to explicitly show lower passive devices on a bottom surface of the system board.
Sinning et al. is cited for showing a power semiconductor chip module.  Specifically, Sinning et al. (figures 1 and 2) discloses upper passive devices 82,88 on the top surface 14 of the system board 12; and lower passive devices 84,86 on the bottom surface 16 of the system board 12 for the purpose of suitable uses in power distribution and conversion in a vehicle, in particular in an aircraft.
Therefore, it would be obvious to one ordinary skill in the art to use Sinning et al.’s upper and lower passive devices on the system board to modify Chen et al.’s system board for the purpose of suitable uses in power distribution and conversion in a vehicle, in particular in an aircraft.
In regards to claim 18, Sinning et al. as modified by Chen et al. discloses wherein heights of each of the upper passive devices 82,88 from the top surface 14 of the system board 12 are less than a height of a largest one of the system semiconductor package 50, Chen et al. discloses the pair of power management semiconductor packages, and the first pair of memory semiconductor packages. 
 Therefore, it would be obvious to one ordinary skill in the art to use Sinning et al.’s upper and lower passive devices on the system board to modify Chen et al.’s pair of power management semiconductor packages and the first pair of memory semiconductor packages on the system board for the purpose of suitable uses in power distribution and conversion in a vehicle, in particular in an aircraft.
In regards to claim 19, Sinning et al. as modified by Chen et al. discloses wherein heights of the lower passive devices 84,86 from the bottom surface 16 of the system board 12 are greater than a height of largest one of the system semiconductor 50.  Chen et al. discloses the pair of power management semiconductor packages, and the first pair of memory semiconductor packages from the top surface of the system board.
Therefore, it would be obvious to one ordinary skill in the art to use Sinning et al.’s upper and lower passive devices on the system board to modify Chen et al.’s pair of power management semiconductor packages and the first pair of memory semiconductor packages on the system board for the purpose of suitable uses in power distribution and conversion in a vehicle, in particular in an aircraft.
Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims appear to contain allowable subject matter and may be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112 and to include all of the limitations of the base claim and any intervening claims.  Any such indication as to the allowability of these claims is reserved until which time a suitable response is filed.

REASON FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
As to dependent claim 9, the prior art of record fails to show the combination recited in any of the claims.  Chen et al. teaches a pair of electronic devices on the module substrate, the pair of electronic devices including, a first electronic device spaced apart from the first power management semiconductor package with some of the first upper passive devices therebetween, and a second electronic device spaced apart from the second power management semiconductor package with some of the second upper passive devices therebetween.  In particular, the prior art of record fails to show or collectively teach wherein the first electronic device and the second electronic device each are a crystal oscillator or a real-time clock.
As to dependent claim 11, the prior art of record fails to show the combination recited in any of the claims.  Chen et al. teaches a pair of electronic devices on the .
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









2/26/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826